DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 4-5, 9-12, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2011 107 794 A1 to Holzheu Peter (Peter) in view of US 2016/0281653 to Gross et al. (Gross).
In Reference to Claim 1 and 16
Peter See Fig.5 below, discloses:

    PNG
    media_image1.png
    297
    339
    media_image1.png
    Greyscale

	An exhaust valve (throttle valve for exhaust gas recirculation 1), comprising: 
	a tubular body 20 extending along an extension axis 18 and defining a passage section centered on the extension axis; 
	a flap (4) positioned in the tubular body across the passage section, the flap having a flap section entirely fitted in the passage section, rotating about an axis (2) of rotation secant to the extension axis, between a closed orientation (as shown in fig.5) where the flap is perpendicular to the extension axis to close off the passage section and an open orientation (such as Fig.2) where the flap is not perpendicular to the extension axis to free the passage section; 
	and an annular sealing ring that is planar and parallel to the plane perpendicular to the extension axis and passing through the axis of rotation.

	The tubular body comprising two flanges that are symmetrical to one another and that are positioned symmetrically relative to a plane perpendicular to the extension axis and passing through the axis of rotation
Gross discloses:
Discloses an exhaust gas recirculation valve, see Fig.12 which flanges that are used for connection inflow and outflow.  
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to include flanges which are connected to inlet and exit, combine the teachings of Gross with Peter, since this would enable the practitioner of the primary reference to practice the advantage of connecting inflow exhaust gas and outlet towards the engine.

In Reference to Claim 2
Peter modified discloses:
	The annular sealing ring is symmetrical around the axis of rotation (2).  
In Reference to Claim 4
Peter modified discloses:
	The annular sealing ring (8) passes through the axis of rotation (2).  
In Reference to Claim 5
Peter modified discloses:
	The annular sealing ring comprises an opening (X) having an opening section entirely fitted in the flap section.  
In Reference to Claim 9 and 10
Peter modified discloses:
An exhaust line comprising at least one exhaust valve according to claim 1, see paragraph [0010] of Peter

In Reference to Claim 11 and 18
Peter modified discloses:
	The annular sealing ring 8 is positioned and maintained between the two flanges, since flanges would be placed in the inlet and outlet of the tubular body 20 

In Reference to Claim 12 and 17
Peter modified discloses:
	The annular sealing ring is metal, spring steel or stainless steel, see Peter.
In Reference to Claim 14
Peter modified discloses:
	The annular sealing ring 8 comprises a single annular ring that provides a seal between the two flanges, and wherein the annular sealing ring passes through the axis of rotation.  
annular sealing ring, and wherein the first and second planar surfaces are connected to each other via a connecting portion that extends around a shaft that defines the axis of rotation.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over DE 10 2011 107 794 A1 to Holzheu Peter (Peter) in view of US 2016/0281653 to Gross et al. (Gross) in view of US 2018/0128189 to Varelis et al. (Varelis).
In Reference to Claim 6 and 7
Peter modified does not disclose:
	A  transverse section of the flap, perpendicular to the axis of rotation, is S-shaped.  
	Varelis, see paragraph [0030], discloses:
	A transverse section of the flap 34, perpendicular to the axis of rotation, is S-shaped, see Fig.3 flaps 34 and 32 are formed in a S shaped or double S shape.
At the time claimed invention was filed it would have been obvious to an artisan of ordinary skill to form the flap in a S shape, combine the teachings of Varelis with Peter modified, since this would enable the practitioner of the primary reference to practice the advantage of avoiding disturbing noise, and essentially a noise proof configuration, see paragraph [0030].
	Examiner Note: Double S is being interpreted as just the shape of flap 34 and 32 being a S shape, the S shape can be seen both top view and bottom view.

In Reference to Claim 8
Peter modified as per claim 6 and 7 above, 
	The flap comprises, on one side of the axis of rotation, a first planar wing 34 that is parallel to a face of the annular sealing ring, and on another side of the axis of rotation, a second planar wing 32 that is parallel to another face of the annular sealing ring.  
Allowable Subject Matter

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 13, 15, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims; because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “The annular sealing ring is welded between and/or with the two flanges of the tubular body.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13; 
	The prior art of record does not teach “wherein the annular sealing ring includes a first planar face and a second planar face opposite the first planar face, and wherein the flap comprises, on one side of the axis of rotation, a first planar wing that is parallel to the first planar face of the annular sealing ring, and on another side of the axis of  
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746